

115 HR 4053 IH: To amend the Fair Credit Reporting Act to require an independent audit of the cybersecurity practices of certain consumer reporting agencies, and for other purposes.
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4053IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Fortenberry introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act to require an independent audit of the cybersecurity
			 practices of certain consumer reporting agencies, and for other purposes.
	
		1.Independent audit of the cybersecurity practices of certain consumer reporting agencies
 (a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by adding at the end the following new section:
				
 630.Independent audit of the cybersecurity practices of certain consumer reporting agenciesThe Bureau shall order an annual independent audit of the cybersecurity practices of consumer reporting agencies described under section 603(p). The results of each audit shall be submitted to Congress along with the audit required under section 1016A(b) of the Consumer Financial Protection Act of 2010..
 (b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act is amended by adding at the end the following new item:
				
					
						630. Independent audit of the cybersecurity practices of certain consumer reporting agencies..
			